Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed February 2, 2022.

Election/Restrictions
Applicant's election with traverse of Groups I and B in the reply filed on November 10, 2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because the restriction requirement sets forth the separate classifications of inventions I-III on page 2 of the office action of September 30, 2021 and states that a different field of search would be required on page 4 of the office action of September 30, 2021.  Thus, the requirements of MPEP 808.02 have been met for at least one of the reasons set forth above.  With respect to the election of species requirement, the office action of September 30, 2021 states that the invention of Group B includes the special technical feature of the flexible covering.  Because the applicant has failed to address why the special technical feature of the flexible covering is not patentably distinct from the invention of Group A, the applicant’s comments are not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 10, 2021.

Drawings
The drawing correction filed February 2, 2022 has been approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “a first hinge cover pivot axis” on lines 10-11 of claim 6 render the claims indefinite because it is unclear if the applicant is referring to the first hinge cover pivot axis set forth above or is attempting to set forth another a first hinge cover pivot axis in addition to the one set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara (US 5244247) in view of Nichols et al. (US 8453298).  Kuwabara discloses a closure system for at least partially closing an opening defined by a body 22, the closure system comprising: 
a closure panel assembly 1;
a hinge assembly 3 configured to connect the closure panel assembly 1 to the body 22, the hinge assembly including: 
a first hinge 3 configured to be pivotably secured to the body 22 and to the closure panel assembly 1, and 
a hinge cover configured to be fixed to the first hinge 3 and pivotably connected to the closure panel assembly 1; 
wherein the closure panel assembly 1 is movable between a closed position, as shown in figure 5, and an open position, as shown in figure 6, via pivoting of the first hinge 3, the closure panel assembly at least partially covering the opening in the closed position and at least partially uncovering the opening in the open position;
wherein the hinge cover is configured to articulate alongside the first hinge 3 throughout a range of motion of the closure panel assembly from the closed position to the open position and at least partially covers the first hinge in the closed position; 
wherein the hinge cover includes a proximal segment 21 configured to be fixed to the first hinge 3 such that the proximal segment 21 is nonpivotable relative to the first hinge 3, a distal segment 15 configured to be directly pivotably secured to the closure panel assembly 1 at a first hinge cover pivot axis 14, and an intermediate segment 16 configured to be pivotably secured to the proximal segment 21 at a second hinge cover pivot axis 34 and pivotably secured to the distal segment 15 at a third hinge cover pivot axis 33; and 
wherein the hinge cover has two degrees of freedom relative to both the first hinge and the closure panel assembly at the third hinge cover pivot axis (claim 1);
wherein the hinge cover is at least partially folded when the closure panel assembly is in the open position as shown in figure 6 (claim 2);
wherein: the first hinge 3 is configured to be pivotably connected to the body 22 at a first body-side pivot axis 25 and to be pivotably connected to the closure panel assembly 1 at a first closure panel-side pivot axis 26; and the proximal segment 21 is configured to be fixed to the first hinge 3 at an intermediate position along a length of the first hinge 3 between the first body-side pivot axis and the first closure panel-side pivot axis (claim 4);
wherein: the closure panel assembly 1 includes an outer panel 7 and an inner panel (not numbered, but shown in figure 5) configured to be secured to an inner side of the outer panel 7 above the hinge assembly; and the hinge cover is disposed along a lower edge of the inner panel, as shown in figure 1, when the closure panel assembly is in the closed position, with the first hinge 3 extending between the hinge cover and the outer panel (claim 7);
wherein the body 22 is a vehicle body having a floor (not shown), and the hinge assembly 3 is configured to be disposed above the floor (claim 8).
Kuwabara is silent concerning a second hinge.
However, Nichols et al. discloses a vehicle door 22 having a first hinge 30 configured to be pivotably secured to a body 14 and to a closure panel assembly 22, and a second hinge 32 configured to be pivotably secured to the body and to the closure panel assembly in parallel with the first hinge, the hinge assembly establishing a four-bar linkage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Kuwabara with a second hinge, as taught by Nichols et al., to more securely support the closure panel assembly as the closure panel assembly moves between the open and closed positions.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2020/0032569) in view of Kuwabara (US 5244247).  Taylor et al. discloses a closure system for at least partially closing an opening (not numbered, but shown in figure 1) defined by a body 12, the closure system comprising: 
a closure panel assembly 15; 
a hinge assembly 20 configured to connect the closure panel assembly to the body, the hinge assembly including: 
a first hinge 80 configured to be pivotably secured to the body and to the closure panel assembly, and 
a second hinge 82 configured to be pivotably secured to the body and to the closure panel assembly in parallel with the first hinge, the hinge assembly establishing a four-bar linkage; 
wherein the closure panel assembly 15 is movable between a closed position (not shown) and an open position, as shown in figure 1, via pivoting of the first hinge 80 and the second hinge 82, the closure panel assembly 15 at least partially covering the opening in the closed position and at least partially uncovering the opening in the open position (claim 1);
the first hinge assembly 20 is a first hinge assembly 20, a closure panel assembly 15 comprising a first closure panel assembly 15, and the closure system further comprising: a second closure panel assembly 15; a second hinge assembly 20 configured to connect the second closure panel assembly 15 to the body 12, the second hinge assembly including: a third hinge 80 configured to be pivotably secured to the body 12 and to the second closure panel assembly 15, and a fourth hinge 82 configured to be pivotably secured to the body 12 and to the closure panel assembly 15 in parallel with the third hinge 80, the second hinge assembly 20 establishing a four-bar linkage; wherein the second closure panel assembly 15 is configured to be movable between a closed position and an open position via pivoting of the third hinge and the fourth hinge, the second closure panel assembly at least partially covering a different portion of the opening than the first closure panel assembly when the second closure panel assembly is in the closed position, and at least partially uncovering the opening in the open position (claim 9).
Taylor et al. is silent concerning hinge covers.
However, Kuwabara discloses a closure system for at least partially closing an opening defined by a body 22, the closure system comprising: 
a closure panel assembly 1;
a hinge assembly 3 configured to connect the closure panel assembly 1 to the body 22, the hinge assembly including: 
a first hinge 3 configured to be pivotably secured to the body 22 and to the closure panel assembly 1, and 
a hinge cover configured to be fixed to the first hinge 3 and pivotably connected to the closure panel assembly 1; 
wherein the closure panel assembly 1 is movable between a closed position, as shown in figure 5, and an open position, as shown in figure 6, via pivoting of the first hinge 3, the closure panel assembly at least partially covering the opening in the closed position and at least partially uncovering the opening in the open position;
wherein the hinge cover is configured to articulate alongside the first hinge 3 throughout a range of motion of the closure panel assembly from the closed position to the open position and at least partially covers the first hinge in the closed position; 
wherein the hinge cover includes a proximal segment 21 configured to be fixed to the first hinge 3 such that the proximal segment 21 is nonpivotable relative to the first hinge 3, a distal segment 15 configured to be directly pivotably secured to the closure panel assembly 1 at a first hinge cover pivot axis 14, and an intermediate segment 16 configured to be pivotably secured to the proximal segment 21 at a second hinge cover pivot axis 34 and pivotably secured to the distal segment 15 at a third hinge cover pivot axis 33; and 
wherein the hinge cover has two degrees of freedom relative to both the first hinge and the closure panel assembly at the third hinge cover pivot axis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Taylor et al. with hinge covers, as taught by Kuwabara, to protect the hinges from contamination and damage, to improve the aesthetics of the closure system, and to protect passengers from contacting the hinges.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara in view of Nichols et al. as applied to claims 1, 2, 4, 7 and 8 above, and further in view of Kitamura et al. (US 2017/0211308).  Kitamura et al. discloses a drive motor 10 configured to be connectable to the hinge assembly and configured for pivoting the hinge assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Kuwabara, as modified above, with a drive motor, as taught by Kitamura et al., to enable users automatically open and close the closure panel assembly.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach the hinge cover includes a flexible covering configured to be secured to the first hinge between the first body-side pivot axis and the proximal segment and secured to the proximal segment and covering the first hinge between the first body-side pivot axis and the proximal segment.  See claim 5.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach the hinge cover being configured to be pivotably connected to the closure panel assembly at a first hinge cover pivot axis with the first body-side pivot axis disposed between a midline of the opening and the second body-side pivot axis, the first closure panel-side pivot axis being disposed between the midline of the opening and the second closure panel-side pivot axis, and the first hinge cover pivot axis being disposed between the midline of the opening and the first closure panel- side pivot axis.  See claim 6.

Response to Arguments
Applicant's arguments filed February 2, 2022 have been fully considered but they are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634